



EXECUTION VERSION






AMENDMENT NO. 3 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of September
20, 2019 (this “Amendment”), among OCSI Senior Funding Ltd., as borrower (the
“Borrower”), Oaktree Strategic Income Corporation, as servicer (the “Servicer”)
and Deutsche Bank AG, New York Branch (“DBNY”), as facility agent (in such
capacity, the “Facility Agent”) and as a committed lender (in such capacity, a
“Lender”).


WHEREAS, the Borrower, Oaktree Strategic Income Corporation, as equityholder,
the Servicer, Wells Fargo Bank, National Association, as collateral agent and
collateral custodian, the Facility Agent and each Lender party thereto are party
to the Loan Financing and Servicing Agreement, dated as of September 24, 2018
(as amended, supplemented, amended and restated and otherwise modified from time
to time, the “Loan Agreement”); and


WHEREAS, the Borrower, the Servicer and the Facility Agent have agreed to amend
the Loan Agreement in accordance with Section 17.2 of the Loan Agreement and
subject to the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


ARTICLE I


Definitions


SECTION 1.1.    Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Loan Agreement.


ARTICLE II


Amendments to the Loan Agreement


SECTION 2.1. As of the date of this Amendment, the Loan Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan Agreement attached
as Appendix A hereto.


USActive 54079990.3          - 1 -



--------------------------------------------------------------------------------





ARTICLE III


Conditions to Effectiveness


SECTION 3.1.    This Amendment shall become effective as of the date hereof upon
satisfaction of the following conditions:


(a)     the execution and delivery of this Amendment by each party hereto;
and
(b) the Facility Agent’s receipt of (i) the signed legal opinion of Walkers,
counsel to the Borrower, in form and substance acceptable to the Facility Agent
in its reasonable discretion, (ii) a good standing certificate for the Borrower
issued by the applicable Official Body of its jurisdiction of organization and
(iii) satisfactory evidence that the Borrower has obtained all required consents
and approvals of all Persons to the execution, delivery and performance of this
Amendment and the consummation of the transactions contemplated hereby.


ARTICLE IV


Representations and Warranties


SECTION 4.1. The Borrower hereby represents and warrants to the Facility Agent
that, as of the date first written above, (i) no Event of Default, Unmatured
Event of Default, Servicer Default or Unmatured Servicer Default has occurred
and is continuing and (ii) the representations and warranties of the Borrower
contained in the Loan Agreement are true and correct in all material respects on
and as of such day (other than any representation and warranty that is made as
of a specific date).


ARTICLE V


Miscellaneous


SECTION 5.1. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 5.2. Severability Clause. In case any provision in this Amendment shall
be invalid, illegal or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.


SECTION 5.3. Ratification. Except as expressly amended and waived hereby, the
Loan Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect.


USActive 54079990.3          - 2 -



--------------------------------------------------------------------------------





SECTION 5.4. Counterparts. The parties hereto may sign one or more copies of
this Amendment in counterparts, all of which together shall constitute one and
the same agreement. Delivery of an executed signature page of this Amendment by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.


SECTION 5.5. Headings. The headings of the Articles and Sections in this
Amendment are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.


SECTION 5.6.    No Proceedings; Limited Recourse. The provisions of Sections
17.11 and 17.12 of the Loan Agreement are incorporated herein mutatis mutandis.
[Signature pages follow]








USActive 54079990.3          - 3 -



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.




OCSI SENIOR FUNDING LTD., as Borrower
By: /s/ Dianne Farjallah
Name: Dianne Farjallah
Title: Director






















































































[Signature Page to Amendment No. 3 to Loan Financing and Servicing Agreement]





--------------------------------------------------------------------------------











OAKTREE STRATEGIC INCOME CORPORATION, as Servicer
By:
/s/ Mary Gallegly
Name: Mary Gallegly
Title: Secretary



























[Signature Page to Amendment No. 3 to Loan Financing and Servicing Agreement]





--------------------------------------------------------------------------------







DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent
By:
/s/ Steven Flowers
Name: Steven Flowers
Title: Director

By:
/s/ Andrew Goldsmith
Name: Andrew Goldsmith
Title: Vice President































































[Signature Page to Amendment No. 3 to Loan Financing and Servicing Agreement]





--------------------------------------------------------------------------------






Appendix A







--------------------------------------------------------------------------------






EXECUTION VERSION Conformed through Amendment No. 23












LOAN FINANCING AND SERVICING AGREEMENT










dated as of September 24, 2018










OCSI SENIOR FUNDING LTD. as Borrower










OAKTREE STRATEGIC INCOME CORPORATION
as Equityholder,










OAKTREE STRATEGIC INCOME CORPORATION
as Servicer,










THE LENDERS FROM TIME TO TIME PARTIES HERETO,










DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent










THE OTHER AGENTS PARTIES HERETO,










and












USActive 49316845.1049316845.11







--------------------------------------------------------------------------------






TABLE OF CONTENTS




Page


ARTICLE I    DEFINITIONS     ________________________________________1


Section 1.1    Defined Terms     1


Section 1.2    Other Definitional Provisions     50




ARTICLE II    THE FACILITY, ADVANCE PROCEDURES AND
NOTES      51


Section 2.1    Advances _    51


Section 2.2    Funding of Advances     5152


Section 2.3    Notes     _________________________________________53


Section 2.4    Repayment and Prepayments     53


Section 2.5    Permanent Reduction of Facility Amount     54


Section 2.6    Extension of Revolving Period     54


Section 2.7    Calculation of Discount Factor     54


Section 2.8    Increase in Facility Amount     5556


Section 2.9    Defaulting Lenders     56






ARTICLE III    YIELD, UNDRAWN FEE, ETC 57


Section 3.1    Yield and Undrawn Fee     57


Section 3.2    Yield Distribution Dates     57


Section 3.3    Yield Calculation     57


Section 3.4    Computation of Yield, Fees, Etc     5758




USActive 49316845.1049316845.11 - i -





--------------------------------------------------------------------------------





ARTICLE IV    PAYMENTS; TAXES     58


Section 4.1    Making of Payments     58


Section 4.2    Due Date Extension     58


Section 4.3    Taxes      58




ARTICLE V    INCREASED COSTS, ETC     62


Section 5.1    Increased Costs, Capital Adequacy     62




ARTICLE VI    EFFECTIVENESS; CONDITIONS TO ADVANCES     64


Section 6.1    Effectiveness     64


Section 6.2    Advances and Reinvestments     66


Section 6.3    Transfer of Collateral Obligations and Permitted
Investments     68




ARTICLE VII    ADMINISTRATION AND SERVICING OF COLLATERAL
OBLIGATIONS     ______________________________________69


Section 7.1    Retention and Termination of the Servicer____________69


Section 7.2    Resignation and Removal of the Servicer; Appointment of
Successor Servicer     69


Section 7.3    Duties of the Servicer     71


Section 7.4    Representations and Warranties of the Servicer     72


Section 7.5    Covenants of the Servicer     7475


Section 7.6    Servicing Fees; Payment of Certain Expenses by
Servicer 7778


Section 7.7    Collateral Reporting     ____ _78


Section 7.8    Notices ____________________ ___________________78


Section 7.9    Procedural Review of Collateral Obligations; Access to
Servicer and Servicer’s Records     78


USActive 49316845.1049316845.11 - ii -





--------------------------------------------------------------------------------





Section 7.10    Optional Sales     7980


Section 7.11    Repurchase or Substitution of Warranty Collateral
Obligations     81


Section 7.12    Servicing of REO Assets     8182




ARTICLE VIII    ACCOUNTS; PAYMENTS     83


Section 8.1    Accounts     83


Section 8.2    Excluded Amounts     85


Section 8.3    Distributions, Reinvestment and Dividends     8586


Section 8.4    Fees      8889


Section 8.5    Monthly Report     8889




ARTICLE IX    REPRESENTATIONS AND WARRANTIES OF THE
BORROWER      8990


Section 9.1    Organization and Good Standing     8990


Section 9.2    Due Qualification     90


Section 9.3    Power and Authority     90


Section 9.4    Binding Obligations     90


Section 9.5    Security Interest     90


Section 9.6    No Violation     91


Section 9.7    No Proceedings     9192


Section 9.8    No Consents     9192


Section 9.9    Solvency     92


Section 9.10    Compliance with Laws     92


Section 9.11    Taxes      92


Section 9.12    Monthly Report     9293


Section 9.13    No Liens, Etc     9293


USActive 49316845.1049316845.11 - iii -





--------------------------------------------------------------------------------





Section 9.14    Information True and Correct     93


Section 9.15    Bulk Sales     9394


Section 9.16    Collateral      9394


Section 9.17    Selection Procedures     9394


Section 9.18    Indebtedness     9394


Section 9.19    No Injunctions     94


Section 9.20    No Subsidiaries     94


Section 9.21    ERISA Compliance     94


Section 9.22    Investment Company Status     94


Section 9.23    Set-Off, Etc     9495


Section 9.24    Collections     9495


Section 9.25    Value Given     95


Section 9.26    Use of Proceeds     95


Section 9.27    Separate Existence     95


Section 9.28    Transaction Documents     95


Section 9.29    Anti-Terrorism, Anti-Money Laundering     9596


Section 9.30    Anti-Bribery and Corruption     9697




ARTICLE X    COVENANTS      97


Section 10.1    Protection of Security Interest of the Secured Parties     97


Section 10.2    Other Liens or Interests     98


Section 10.3    Costs and Expenses     98


Section 10.4    Reporting Requirements     9899


Section 10.5    Separate Existence     99


Section 10.6    Hedging Agreements     101


USActive 49316845.1049316845.11 - iv -





--------------------------------------------------------------------------------





Section 10.7    Tangible Net Worth     103


Section 10.8    Taxes      103


Section 10.9    Merger, Consolidation, Etc     103104


Section 10.10    Deposit of Collections     103104


Section 10.11    Indebtedness; Guarantees     104


Section 10.12    Limitation on Purchases from Affiliates     104


Section 10.13    Documents     104


Section 10.14    Preservation of Existence     104


Section 10.15    Limitation on Investments     104105


Section 10.16    Distributions     104105


Section 10.17    Performance of Borrower Assigned Agreements     105


Section 10.18    Reserved     105


Section 10.19    Further Assurances; Financing Statements     105


Section 10.20    Obligor Payment Instructions     106


Section 10.21    Delivery of Collateral Obligation Files     106


Section 10.22    Collateral Obligation Schedule     106107


Section 10.23    Notice to Specified Obligors     106107


Section 10.24    Risk Retention     106107


Section 10.25    Moody’s RiskCalc     109


Section 10.26    Repurchase of Preference Shares     109


Section 10.27    Ineligible Collateral     109




ARTICLE XI    THE COLLATERAL AGENT     109


Section 11.1    Appointment of Collateral Agent     109


Section 11.2    Monthly Reports     109110


USActive 49316845.1049316845.11 - v -





--------------------------------------------------------------------------------





Section 11.3    Collateral Administration     110


Section 11.4    Removal or Resignation of Collateral Agent     113


Section 11.5    Representations and Warranties     114


Section 11.6    No Adverse Interest of Collateral Agent     114


Section 11.7    Reliance of Collateral Agent     114


Section 11.8    Limitation of Liability and Collateral Agent Rights     115


Section 11.9    Tax Reports     117


Section 11.10    Merger or Consolidation     117118


Section 11.11    Collateral Agent Compensation     118


Section 11.12    Anti-Terrorism Laws     118


ARTICLE XII    GRANT OF SECURITY INTEREST     118


Section 12.1    Borrower’s Grant of Security Interest     118


Section 12.2    Borrower Remains Liable     120


Section 12.3    Release of Collateral     120


ARTICLE XIII    EVENTS OF DEFAULT     121


Section 13.1    Events of Default     121


Section 13.2    Effect of Event of Default     123


Section 13.3    Rights upon Event of Default     123


Section 13.4    Collateral Agent May Enforce Claims Without Possession of
Notes      124


Section 13.5    Collective Proceedings     124125


Section 13.6    Insolvency Proceedings     125


Section 13.7    Delay or Omission Not Waiver     126


Section 13.8    Waiver of Stay or Extension Laws     126




USActive 49316845.1049316845.11 - vi -





--------------------------------------------------------------------------------





Section 13.9    Limitation on Duty of Collateral Agent in Respect of
Collateral      126


Section 13.10    Power of Attorney     127




ARTICLE XIV    THE FACILITY AGENT     127


Section 14.1    Appointment     127


Section 14.2    Delegation of Duties     128


Section 14.3    Exculpatory Provisions     128


Section 14.4    Reliance by Note Agents     128


Section 14.5    Notices     129


Section 14.6    Non-Reliance on Note Agents     129


Section 14.7    Indemnification     130


Section 14.8    Successor Note Agent     130


Section 14.9    Note Agents in their Individual Capacity     131




ARTICLE XV    ASSIGNMENTS      131


Section 15.1    Restrictions on Assignments by the Borrower and the
Servicer      131


Section 15.2    Documentation     131


Section 15.3    Rights of Assignee     131


Section 15.4    Assignment by Lenders     131


Section 15.5    Registration; Registration of Transfer and Exchange     132


Section 15.6    Mutilated, Destroyed, Lost and Stolen Notes     133


Section 15.7    Persons Deemed Owners     133


Section 15.8    Cancellation     133134


Section 15.9    Participations; Pledge     134


USActive 49316845.1049316845.11 - vii -





--------------------------------------------------------------------------------





ARTICLE XVI    INDEMNIFICATION     135


Section 16.1    Borrower Indemnity     135


Section 16.2    Servicer Indemnity     135136


Section 16.3    Contribution     136


Section 16.4    Risk Retention Indemnity     136




ARTICLE XVII    MISCELLANEOUS     137


Section 17.1    No Waiver; Remedies     137


Section 17.2    Amendments, Waivers     137


Section 17.3    Notices, Etc     138


Section 17.4    Costs and Expenses     138


Section 17.5    Binding Effect; Survival     139


Section 17.6    Captions and Cross References     139


Section 17.7    Severability     139


Section 17.8    GOVERNING LAW     140


Section 17.9    Counterparts     140


Section 17.10    WAIVER OF JURY TRIAL     140


Section 17.11    No Proceedings     140


Section 17.12    Limited Recourse     141


Section 17.13    ENTIRE AGREEMENT     142


Section 17.14    Confidentiality     142


Section 17.15    Non-Confidentiality of Tax Treatment     143


Section 17.16    Replacement of Lenders     144


Section 17.17    Consent to Jurisdiction     145


USActive 49316845.1049316845.11 - viii -





--------------------------------------------------------------------------------






“Applicable Margin Step-Up Date” means, if the Pricing Date has not occurred on
or prior to such date, the date that is the three (3) month anniversary of the
Second Amendment Effective Date.December 31, 2019.


“Appraised Value” means, with respect to any Asset Based Loan, the most recently
calculated appraised value of the pro rata portion of the underlying collateral
securing such Collateral Obligation as determined by an Approved Valuation Firm.


“Approval Notice” means, with respect to any Collateral Obligation, a copy of a
notice executed by the Facility Agent in the form of Exhibit E, evidencing,
among other things, the approval of the Facility Agent, in its sole discretion,
of such Collateral Obligation and the applicable Discount Factor, the loan type
and lien priority (including the division of any unitranche Loan), the Original
Leverage Multiple (including, for Advance Rate purposes, the attaching Leverage
Multiple of any FILO Loan), the Original Effective LTV (if such Collateral
Obligation is an Asset Based Loan) and each other item listed in Section 6.2(h).


“Approved Custodian” means Bank of New York Mellon Trust Company, National
Association, State Street, Wells Fargo Bank, National Association or any other
custodian mutually agreed to by the Facility Agent and the Servicer.


“Approved Valuation Firm” means, with respect to any Collateral Obligation, each
of (a) Murray Devine, (b) Houlihan Lokey, (c) Lincoln International LLC, (d)
Duff & Phelps and (e) any other nationally recognized valuation firm approved by
the Borrower and the Facility Agent.


“Asset Approval Request” means a notice in the form of Exhibit C-3 which
requests an Approval Notice with respect to one or more Collateral Obligations
and shall include (among other things):


(a)    the proposed date of each related acquisition;


(b) the Agency Rating for each such Collateral Obligation from each Rating
Agency and, if such Agency Rating is determined pursuant to clause (b), as
applicable, of the definition thereof, the date of the applicable credit
estimate and the applicable Rating Agency;


(c) the Original Leverage Multiple and Original Effective LTV (if such
Collateral Obligation is an Asset Based Loan) for each such Collateral
Obligation, measured as of the date of such notice;


(d)    a related Schedule of Collateral Obligations;


(e)    any related Permitted Working Capital Liens; and


(f) all Obligor Information (unless (x) such information is included in the
Servicer’s internal credit memo or (y) the Servicer has notified the Facility
Agent that such information is not available and the Facility Agent determines,
in its sole discretion, that such information is not required to obtain
favorable capital treatment in connection with the related Collateral
Obligation).




USActive 49316845.1049316845.11 - 5 -
                                 



--------------------------------------------------------------------------------






“ERISA Event” means (a) the occurrence with respect to a Plan of a reportable
event, within the meaning of Section 4043 of ERISA, unless the thirty (30)-day
notice requirement with respect thereto has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such a Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of the Borrower or any ERISA Affiliate
in the circumstances described in Section 4062(e) of ERISA; (e) the withdrawal
by the Borrower or any ERISA Affiliate from a Plan during a plan year for which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (f)
the conditions set forth in Section 430(k) of the Code or Section 303(k)(1)(A)
and (B) of ERISA to the creation of a lien upon property or assets or rights to
property or assets of the Borrower or any ERISA Affiliate for failure to make a
required payment to a Plan are satisfied; (g) the termination of a Plan by the
PBGC pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan; (h) any
failure by any Plan to satisfy the minimum funding standards of Sections 412 or
430 of the Code or Section 302 of ERISA, whether or not waived; (i) the
determination that any Plan is or is expected to be in “at-risk” status, within
the meaning of Section 430 of the Code or Section 303 of ERISA, (j) the receipt
by the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of liability with respect to the withdrawal or partial
withdrawal from a Multiemployer Plan or a determination that a Multiemployer
Plan is, or is expected to be, “insolvent” (within the meaning of Section 4245
of ERISA), in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA), or terminated (within the meaning of
Section
4041A or Section 4042 of ERISA); (k) the failure of the Borrower or any ERISA
Affiliate to pay when due (after expiration of any applicable grace period) any
installment payment with respect to withdrawal liability under Section 4201 of
ERISA; (l) the Borrower or any ERISA Affiliate incurs any liability under Title
IV of ERISA with respect to any Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); or (m) the Borrower or any ERISA Affiliate commits
any act (or omission) which could give rise to the imposition of fines,
penalties, taxes, or related charges under ERISA or the Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“EU Securitization Regulation” means Regulation (EU) 2017/2402 relating to a
European
framework for simple, transparent and standard securitisation.2402.


“EU Securitization Rules” means the EU Securitization Regulation, together with
any relevant regulatory and/or implementing technical standards adopted by the
European Commission in relation thereto, any relevant regulatory and/or
implementing technical standards applicable in relation thereto pursuant to any
transitional arrangements made pursuant to the EU Securitization Regulation,
and, in each case, any relevant guidance published by the European Banking
Authority, the European Securities and Markets Authority (or, in either case,
any predecessor or successor authority) or by the European Commission.




USActive 49316845.1049316845.11 - 20 -



--------------------------------------------------------------------------------






(p) the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations that are in a Permitted Gaming Industry (other than in respect of
hotels and resorts) over 7.5% of the Excess Concentration Measure; and


(1) the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations that are in the defense industry (other than a Prohibited Defense
Asset) over 7.5% of the Excess Concentration Measure.


“Excess Concentration Measure” means the sum of (i) the Principal Balances for
all Eligible Collateral Obligations plus (ii) all amounts on deposit in the
Principal Collection Account plus (iii) all amounts on deposit in the Unfunded
Exposure Account.


“Excess Funds” means, as of any date of determination and with respect to any
Conduit Lender, funds of such Conduit Lender not required, after giving effect
to all amounts on deposit in its commercial paper account, to pay or provide for
the payment of (i) all of its matured and maturing commercial paper notes on
such date of such determination and (ii) the principal of and interest on all of
its loans outstanding on such date of such determination.


“Excluded Amounts” means (i) any amount deposited into the Collection Account
with respect to any Collateral Obligation, which amount is attributable to the
reimbursement of payment by or on behalf of the Borrower of any Tax, fee or
other charge imposed by any Official Body on such Collateral Obligation or on
any Related Security, (ii) any interest or fees (including origination, agency,
structuring, management or other up-front fees) that are for the account of the
applicable Person from whom the Borrower purchased such Collateral Obligation,
(iii) any reimbursement of insurance premiums, (iv) any escrows relating to
Taxes, insurance and other amounts in connection with Collateral Obligations
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under Underlying Instruments, (v)
to the extent paid using amounts other than Collections and proceeds of
Advances, any amount paid in respect of reimbursement for expenses owed in
respect of any Collateral Obligation pursuant to the related Underlying
Instrument or (vi) any amount deposited into the Collection Account in error
(including any amounts relating to any portion of an asset sold by the Borrower
and occurring after the date of such sale).


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Obligations pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Obligations (other than pursuant to Section 17.16(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.3, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office,


USActive 49316845.1049316845.11 - 23 -



--------------------------------------------------------------------------------






Capital Lien), in any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings, (ii) is secured by a pledge of
collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to (x) Liens permitted under the applicable
Underlying Instruments that are reasonable or customary for similar loans, (y)
Permitted Working Capital Liens and (z) Liens accorded priority by law in favor
of any Official Body), and (iii) the Servicer determines in good faith that the
value of the collateral or the enterprise value securing the Loan on or about
the time of acquisition equals or exceeds the outstanding principal balance of
the Loan plus the aggregate outstanding balances of all other loans of equal or
higher seniority secured by the same collateral; provided, that the portion of
any FILO Loan with a Leverage Multiple that attaches in excess of 2.5x shall be
deemed to be a Second Lien Loan for all purposes hereunder. For the avoidance of
doubt, a Collateral Obligation will not be a FILO Loan if the Facility Agent
designates such Collateral Obligation as a First Lien Loan pursuant to the
proviso at the end of the definition of such term.


“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) or managing or advising another Person that
acquires, holds or sells investments (including controlling interests) in
otherwise unrelated companies that each are distinct legal entities with
separate management, books and records and bank accounts, whose operations are
not integrated with one another and whose financial condition and
creditworthiness are independent of the other companies so owned by such Person.


“First Lien Loan” means any Loan (including any portion of a unitranche Loan as
set forth in the related Approval Notice) that (i) is not (and is not permitted
by its terms become) subordinate in right of payment to any obligation of the
related Obligor in any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings, (ii) is secured by a pledge of specified
collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to (x) liens permitted under the applicable
Underlying Instruments, (y) Permitted Working Capital Liens and (z) liens
accorded priority by law in favor of any Official Body), and (iii) the Servicer
determines in good faith that the value of the collateral or the enterprise
value securing the Loan on or about the time of origination or acquisition
equals or exceeds the outstanding principal balance of the Loan plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral; provided that, any Loan which does not otherwise
satisfy this definition shall be treated as a First Lien Loan if (a) such Loan
(1) is an Asset Based Loan for which the primary collateral source is not
intellectual property, (2) satisfies the definition of FILO Loan or Second Lien
Loan and (3) is only subordinated to obligations of the related Obligor that
have an Effective LTV that is, at all times such Loan qualifies under this
clause, less than 25%, (b) such Loan (1) is an Enterprise Value Loan, (2)
satisfies the definition of FILO Loan or Second Lien Loan, (3) is only
subordinated to obligations of the related Obligor that do not (collectively)
exceed an amount equal to the product of (i) 25% multiplied by (ii) the
aggregate principal amount of such obligations (including any obligations
secured by a Permitted Working Capital Lien) and (4) is only subordinated to
obligations of the related Obligor that do not represent more than 1.0x of
leverage of such Obligor, as reasonably determined by the Facility Agent or (c)
the Facility Agent deems such Loan to be a First Lien Loan in the related
Approval Notice following the request of the Borrower (or the Servicer on its
behalf) in the related Asset Approval Request.




USActive 49316845.1049316845.11 - 25 -



--------------------------------------------------------------------------------








“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) November 15, 2019March 31, 2020 or, if
such date is extended pursuant to Section 2.6, the date mutually agreed upon by
the Borrower and each Agent, (ii) the date on which the Facility Amount is
terminated in full pursuant to Section 2.5 or (iii) the occurrence of an Event
of Default.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor or successors thereto.


“S&P Industry Classification” means the industry classifications set forth in
Schedule 2A hereto, as such industry classifications shall be updated at the
option of the Facility Agent in its sole discretion if S&P publishes revised
industry classifications.


“Sale Agreement” means the Sale and Contribution Agreement, dated as of the date
hereof, by and between the Equityholder, as seller, and the Borrower, as
purchaser.
“Sanctions” has the meaning set forth in Section 9.29(a). “Sanctioned Countries”
has the meaning set forth in Section 9.29(a). “Schedule of Collateral
Obligations” means the list or lists of Collateral Obligations
attached to each Asset Approval Request and each Reinvestment Request. Each such
schedule shall identify the assets that will become Collateral Obligations,
shall set forth such information with respect to each such Collateral Obligation
as the Borrower or the Facility Agent may reasonably require and shall
supplement any such schedules attached to previously-delivered Asset Approval
Requests and Reinvestment Requests.


“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal, interest
and/or unutilized/commitment fees (as applicable) in accordance with the terms
of the related Underlying Instrument.


“Second Amendment Effective Date” means June 27, 2019.


“Second Lien Loan” means any Loan (including any portion of a unitranche Loan as
set forth in the related Approval Notice) that (i) is not (and that by its terms
is not permitted to become) subordinate in right of payment to any other
obligation of the related Obligor other than a First Lien Loan with respect to
the liquidation of such Obligor or the collateral for such Loan and (ii) is
secured by a valid second priority perfected Lien to or on specified collateral
securing the related Obligor’s obligations under the Loan, which Lien is not
subordinate to the Lien securing any other debt for borrowed money other than a
First Lien Loan on such specified collateral and any Permitted Liens. For the
avoidance of doubt, a Collateral Obligation will not be a Second Lien Loan (i)
solely because such Collateral Obligation is subordinated to a Permitted Working
Capital Lien or (ii) if the Facility Agent designates such Collateral Obligation
as a First Lien Loan pursuant to the proviso at the end of the definition of
such term.




USActive 49316845.1049316845.11 - 44 -

--------------------------------------------------------------------------------






Underlying Instruments and (iii) the Servicing Standard. The Borrower hereby
appoints the Servicer, from time to time designated pursuant to Section 7.1, as
agent for itself and in its name to enforce and administer its rights and
interests in the Collections and the related Collateral Obligations.


(b) The Servicer shall administer the Collections in accordance with the
procedures described herein. The Servicer shall deposit all Collections received
directly by it into the Collection Account within one (1) Business Day of
receipt thereof. The Servicer shall identify all Collections as either Principal
Collections or Interest Collections, as applicable. The Servicer shall make such
deposits or payments by electronic funds transfer through the Automated Clearing
House system, or by wire transfer.


(c) The Servicer shall maintain for the Borrower and the Secured Parties in
accordance with their respective interests all Records that evidence or relate
to the Collections not previously delivered to the Collateral Agent and shall,
as soon as reasonably practicable upon demand of the Facility Agent, make
available, or, upon the Facility Agent’s demand following the occurrence and
during the continuation of a Servicer Default, deliver to the Facility Agent and
the Collateral Agent (with a copy to each Agent) copies of all Records in its
possession which evidence or relate to the Collections.


(d) The Servicer shall, as soon as practicable following receipt thereof, turn
over to the applicable Person any cash collections or other cash proceeds
received with respect to each Collateral Obligation that does not constitute a
Collateral Obligation or was paid in connection with a Retained Interest.


(e) On each Measurement Date, the Servicer (on behalf of the Borrower) shall
re-determine the status of each Collateral Obligation as of such calculation
date and to provide notice of any change in the status of any Eligible
Collateral Obligation to the Collateral Agent and, as a consequence thereof,
Collateral Obligations that were previously Eligible Collateral Obligations on a
prior Measurement Date may be excluded from the Aggregate Eligible Collateral
Obligation Amount on such Measurement Date and, to the extent a new Approval
Notice is provided by the Facility Agent, Collateral Obligations that were
previously excluded from the Aggregate Eligible Collateral Obligation Amount may
be included on such Measurement Date.


(f) The Servicer, with prior written notice to the Facility Agent (with a copy
to the Collateral Agent) may execute any of its duties under this Agreement and
the other Transaction Documents by or through its subsidiaries, affiliates,
agents or attorneys in fact; provided that, it shall remain liable for all such
duties as if it performed such duties itself.
Section 7.4 Representations and Warranties of the Servicer. The Servicer
represents, warrants and covenants as of the Effective Date and each Funding
Date as to itself:


(a) Organization and Good Standing.     It has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted;


USActive 49316845.1049316845.11 - 72 -



--------------------------------------------------------------------------------






(e) Notwithstanding any of the foregoing in this Section 7.10, the Borrower
shall have the right to sell any Collateral Obligation that meets the criteria
in Section 10.27 at any time, without restriction.
 
Section 7.11 Repurchase or Substitution of Warranty Collateral Obligations. In
the event of a breach of Section 9.5, Section 9.13 or Section 9.26 or of a
material breach of any other representation, warranty, undertaking or covenant
set forth in Sections 7.14(k), 9.14,
9.15, 9.16, 9.17, 9.23, 9.25, 10.21, 10.23, 18.3 or 18.5(b) with respect to a
Collateral Obligation that exists as of the Cut-Off Date (or the Related
Security and other related collateral constituting part of the Collateral
related to such Collateral Obligation) (each such Collateral Obligation, a
“Warranty Collateral Obligation”), no later than 30 days after the earlier of
(x) knowledge of such breach on the part of a Responsible Officer of the
Equityholder or the Servicer and (y) receipt by the Equityholder or the Servicer
of written notice thereof given by the Facility Agent (with a copy to the
Collateral Agent and each Agent), the Borrower shall either (a) repay Advances
outstanding in an amount equal to the aggregate Repurchase Amount of such
Warranty Collateral Obligation(s) to which such breach relates on the terms and
conditions set forth below or (b) substitute for such Warranty Collateral
Obligation one or more Eligible Collateral Obligations with an aggregate
Collateral Obligation Amount at least equal to the Repurchase Amount of the
Warranty Collateral Obligation(s) being replaced; provided, that no such
repayment or substitution shall be required to be made with respect to any
Warranty Collateral Obligation (and such Collateral Obligation shall cease to be
a Warranty Collateral Obligation) if, on or before the expiration of such 30 day
period, the representations and warranties in Article IX with respect to such
Warranty Collateral Obligation shall be made true and correct in all material
respects (or if such representation and warranty is already qualified by the
words “material”, “materially” or “Material Adverse Effect”, then such
representation and warranty shall be true and correct in all respects) with
respect to such Warranty Collateral Obligation as if such Warranty Collateral
Obligation had become part of the Collateral on such day or if (during the
Revolving Period only) the Advances outstanding do not exceed the Borrowing
Base. For the avoidance of doubt, any breach of a representation or warranty set
forth in the first sentence of this Section 7.11 caused solely by a failure with
respect to one or more Collateral Obligations shall not constitute an Event of
Default if the Servicer otherwise complies with this Section
7.11 with respect to each such Collateral Obligation.


Section 7.12 Servicing of REO Assets. (a) If, in the reasonable business
judgment of
the Servicer, it becomes necessary to convert any Collateral Obligation that is
secured by real property into an REO Asset, the Servicer shall first cause the
Borrower to transfer and assign such Collateral Obligation (or the portion
thereof owned by the Borrower) to a special purpose vehicle (the “REO Asset
Owner”) using a contribution agreement reasonably acceptable to the Facility
Agent. All equity interests of the REO Asset Owner acquired by the Borrower
shall immediately become a part of the Collateral and be subject to the grant of
a security interest under Section 12.1 and shall be promptly delivered to the
Collateral Agent, each undated and duly indorsed in blank. The REO Asset Owner
shall be formed and operated pursuant to organizational documents reasonably
acceptable to the Facility Agent. After execution thereof, the Servicer shall
prevent the REO Asset Owner from agreeing to any amendment or other modification
of the REO Asset Owner’s organizational documents which would be materially


USActive 49316845.1049316845.11 - 82 -



--------------------------------------------------------------------------------






where the lack or failure thereof would not reasonably be expected to have a
Material Adverse
Effect.
(vi) This Agreement constitutes the legal, valid, and binding obligation of the
Equityholder and is enforceable against the Equityholder in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium,
conservatorship, receivership, and other laws of general applicability relating
to or affecting, creditors’ rights and, subject as to enforceability, to
equitable principles of general application.


Section 10.25 Moody’s RiskCalc. With respect to any Collateral Obligation, at
any time that the Agency Rating hereunder is determined by the use of Moody’s
RiskCalc: (1) the Borrower (or the Servicer on behalf of the Borrower) shall
request a credit estimate, shadow rating or similar rating within 10 Business
Days of the applicable Cut-Off Date and (2) the Borrower (or the Servicer on
behalf of the Borrower) shall refresh such Moody’s RiskCalc promptly upon the
occurrence of a Revaluation Event with respect to such Collateral Obligation.


Section 10.26 Repurchase of Preference Shares. The Borrower shall not repurchase
or agree to repurchase any Preference Share or redeem or agree to redeem any
Preference Share except in accordance with the Preference Share Purchase
Agreement.


Section 10.27 Ineligible Collateral. At the direction of the Facility Agent (in
its sole discretion), the Borrower shall, in a commercially reasonable manner,
divest any asset that does not satisfy the definition of “Eligible Collateral
Obligation” or “Permitted Investment”. The Facility Agent agrees to cooperate in
good faith with any waivers necessary to permit such divestiture.


ARTICLE XI


THE COLLATERAL AGENT


Section 11.1 Appointment of Collateral Agent. Wells Fargo Bank, National
Association is hereby appointed as Collateral Agent pursuant to the terms
hereof. The Secured Parties hereby appoint the Collateral Agent to act
exclusively as the agent for purposes of perfection of a security interest in
the Collateral and Collateral Agent of the Secured Parties to act as specified
herein and in the other Transaction Documents to which the Collateral Agent is a
party. The Collateral Agent hereby accepts such agency appointment to act as
Collateral Agent pursuant to the terms of this Agreement, until its resignation
or removal as Collateral Agent or Collateral Custodian pursuant to the terms
hereof.


Section 11.2 Monthly Reports. The Collateral Agent shall prepare the Monthly
Report in accordance with Section 8.5 and distribute funds in accordance with
such Monthly Report in accordance with Section 8.3.


Section 11.3 Collateral Administration. The Collateral Agent shall maintain a
database of certain characteristics of the Collateral on an ongoing basis, and
provide to the Borrower, the Servicer, each Agent and the Facility Agent certain
reports, schedules and calculations, all as




USActive 49316845.1049316845.11 - 110 -

